



CONSTRUCTION LOAN AGREEMENT
THIS CONSTRUCTION LOAN AGREEMENT (this "Agreement") is made effective as of
September 1, 2017, between SOUTHSIDE BANK, a Texas state bank ("Lender") and
COLLEGE STATION 1892 PROPERTIES, L.L.C., a Texas limited liability company
("Borrower").
RECITALS
A.    Borrower is the ground lessee and developer of a planned mixed use
development called “Jones Crossing” on 71.862 acres of land located at the
intersection of FM 2818 (Harvey Mitchell Parkway S.) and FM 2154 (Wellborn Road)
in College Station, Brazos County, Texas (the “Land”, as more particularly
described in the Deed of Trust) and that will include, without limitation (i) a
retail anchor phase, including an approximately 106,000 square foot HEB branded
grocery store, shadow retail consisting of five mixed use retail buildings
containing approximately 47,250 total rental square feet of space, and six pad
sites for sublease (“Ground Lease Pads”) (collectively, “Phase 1”), (ii) a
40,000 square foot secondary anchor building, three build-to-suit pad sites for
sublease (“Build To Suit Pads”), and continued leasing and tenant finish out of
retail space (collectively, “Phase 2”), and (iii) a multi-family phase that is
planned to include up to 600 multi-family, student or other high density
residential units on approximately 21 acres of the Land (“Phase 3”). The Land
and the planned improvements are referred to collectively as the "Project"), and
are depicted on the site plan attached hereto as Exhibit "A".
B.    Borrower has applied to Lender for a loan not to exceed the principal
amount of $36,759,000.00 to finance a portion of the budgeted cost of the
improvements for Phase 1 and Phase 2 (the “Improvements”), secured by, among
other things, a first lien on the Project (the "Loan").
C.    Lender is willing to make the Loan to Borrower subject to the terms and
conditions stated in this Agreement and in the other Security Documents (as
hereinafter defined).
AGREEMENTS
NOW, THEREFORE, for and in consideration of Lender's agreement to make the Loan
to Borrower and the mutual covenants contained herein and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged by the parties hereto, Borrower and Lender hereby agree as follows:
1.Commitment of Lender. Upon the terms and subject to the conditions and
limitations set forth in this Agreement, and provided that no Event of Default
(as hereinafter defined) has occurred, Lender will make advances to Borrower
from time to time in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, the Note
(as hereinafter defined) or in any of the other Security Documents (as
hereinafter defined), and in addition to any other limitations and conditions on
advances set forth herein, Lender's commitment shall be subject to each of the
following limitations:




1



--------------------------------------------------------------------------------





(a)    In no event shall the aggregate of all advances by Lender exceed the
lesser of (i) the stated principal amount of the Note, (ii) seventy-five percent
(75%) of the lesser of the actual cost of the Improvements or the budgeted costs
as reflected in the Budget, or (iii) sixty-two percent (62%) of the “as is”
value or “as stabilized” value of Borrower’s leasehold estate in the Land and
the Improvements according to the appraisal approved by Lender;
(b)    [PHASE 1 FUNDING] In no event shall Lender be required to advance more
than a total of $25,288,231 (includes $236,250 in TI funds) for Phase 1 costs;
(c)    [PHASE 2 FUNDING] In no event shall Lender be required to advance more
than $2,362,500.00 out of the Phase 2 funding for the cost of tenant finish out
improvements to the mixed use retail buildings constructed as part of Phase 1;
(d)    [PHASE 2 FUNDING] In no event shall Lender be required to advance a total
of more than $6,982,500 (includes $220,000 in leasing commissions) for both the
tenant finish out improvements to the mixed use retail buildings constructed in
Phase 1 and for costs of the secondary anchor building in Phase 2;
(e)    [PHASE 2 FUNDING] In no event shall Lender be required to advance more
than $3,207,000 (includes $392,000 in leasing commissions) for the cost of
constructing improvements to the Build to Suit Pads in Phase 2;
(f)    In no event shall Lender be required to advance more than a total of
$10,189,500 for the costs described in (d) and (e) above;
(g)    [PHASE 2 FUNDING] The foregoing limits described in (c) through (f) above
will not restrict Borrower from advances for interest reserve, development fees,
and hard contingency to the extent reflected in Phase 2 of the Budget; and
(h)    In no event shall Lender be required to make any advances for costs
associated with any buildings or other vertical improvements in Phase 3.
The Loan is not a revolving line of credit, and any principal advanced and paid
may not be re-borrowed.
2.    Security Documents. Borrower agrees to execute or cause to be executed
contemporaneously herewith (or prior to the first advance under the Note) each
of the following documents:
(a)    Promissory Note (the "Note") from Borrower, as maker, payable to Lender
in the principal face amount of $36,759,000.00;
(b)    Deed of Trust and Security Agreement (the "Deed of Trust") from Borrower,
as grantor, covering the Borrower’s leasehold estate in the Land, the
Improvements, any other improvements to the Land, and all other assets of
Borrower;


2



--------------------------------------------------------------------------------





(c)    Guaranty Agreement from Stratus Properties Inc., a Delaware corporation
(“Stratus”) as guarantor;
(d)    Assignment of Rights to Plans and Specifications;
(e)    Assignment of Rights under Architect’s Contract;
(f)    Assignment of Rights under Construction Contract;
(g)    Disclaimer Regarding Inspection of Collateral;
(h)    Closing Certificate containing representations and warranties by Borrower
and Stratus (the “Closing Certificate”);
(i)    UCC-1 “All Assets” Financing Statement;
(j)    Notice of Final Agreement; and
(k)    Such other documents, certificates, affidavits, loan applications and
agreements that Lender may reasonably require prior to advancing proceeds of the
Loan.
This Agreement and all of the foregoing and such other agreements, documents and
instruments now or hereafter evidencing, governing, securing or guaranteeing any
portion of the indebtedness evidenced by the Note or the performance and
discharge of the obligations related hereto or thereto, together with any and
all renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof or thereof, are
collectively referred to herein as the "Security Documents" or the “Loan
Documents”.
3.    Conditions to Closing. The obligation of the Lender to close the Loan
(“Loan Closing”) shall be subject to the prior or simultaneous occurrence or
satisfaction of each of the following conditions:
(a)    Borrower shall have executed (or caused to be executed) and delivered to
Lender each of the Security Documents, and all other requirements of Lender
shall have been satisfied;
(b)    Lender shall have received and approved the Ground Lease, dated effective
April 4, 2017, executed by 1892 Jones Crossing, Ltd., as Landlord, and by
Borrower, as Tenant, (the said Ground Lease, and any renewals, extensions,
modifications, restatements and replacements thereof, and each “Separated Lease”
and any “New Lease” as therein defined, as evidenced by a Memorandum of Ground
Lease recorded in Volume 13953, Page 112 of the Official Public Records of
Brazos County, Texas, is herein referred to as the “Ground Lease”);
(c)    Lender shall have received and approved the Lease Agreement dated
effective April 4, 2017 between Borrower, as Landlord, and HEB Grocery Company,
LP, as Tenant, and any renewals, extensions, modifications, restatements and
replacements thereof (the “HEB Lease”);


3



--------------------------------------------------------------------------------





(d)    Borrower shall provide Lender with evidence that all necessary action on
the part of Borrower and Stratus has been taken with respect to the execution
and delivery of this Agreement, the Security Documents and the consummation of
the transactions contemplated hereby and thereby, so that this Agreement and all
of the other Security Documents shall be valid and binding upon Borrower and
each other person or entity executing and delivering any of the Security
Documents. Such evidence shall include certified organizational documents,
certified resolutions, certificates of incumbency and Certificates of Existence
and Good Standing for the Borrower, Stratus and each such other entity as
applicable;
(e)    Lender shall have obtained, at Borrower's expense, (i) an appraisal of
Borrower’s leasehold estate in the Land and the Improvements by an appraiser
acceptable to Lender, and Lender shall have completed a review of such appraisal
and approved it, and (ii) an environmental site assessment of the Land prepared
by consultants and with results acceptable to Lender;
(f)    Lender shall have received, at Borrower's expense, the unconditional
commitment from a title insurance company acceptable to Lender for the issuance
of a loan policy of title insurance in the full amount of the Loan, insuring the
lien of the Deed of Trust as a first and prior lien upon Borrower’s leasehold
estate in the Land, and containing no exceptions except for those approved by
Lender, in its reasonable discretion;
(g)    Borrower shall have furnished Lender with (i) a final subdivision plat of
the Land approved by the City of College Station and duly filed in the
appropriate official plat records in the office of the Brazos County Clerk (the
“Plat”), (ii) a current survey of the Land, prepared by a registered
professional land surveyor or a licensed engineer, containing a metes and bounds
perimeter description of the Land, showing the location of all easements and all
other matters of record, certifying that no improvements encroach upon any
easements or other encumbrances affecting the Land, certified to Lender, and
otherwise in a form approved by Lender, (iii) evidence that no portion of the
Improvements will not be constructed in, a flood hazard area, (iv) evidence that
the Land has been properly zoned for the Project, and (v) evidence that all
utilities are available to service the Project (other than utility facilities
that are to be constructed as part of the Project in accordance with the
Budget);
(h)    Borrower shall have furnished to Lender customer identification
information, verification and such other information and supporting
documentation regarding Borrower, Stratus and each person with authority or
control with respect to Borrower, as Lender shall reasonably require for
purposes of complying with the provisions of the Bank Secrecy Act (31 U.S.C.
5311 et. seq.), as amended by the USA PATRIOT Act (Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. 107-56), and Lender's policies and procedures
implemented in accordance therewith;


4



--------------------------------------------------------------------------------





(i)    Borrower shall have furnished Lender with a geotechnical survey or report
of the Land, which survey or report shall have been performed and prepared by
consultants acceptable to Lender and shall be acceptable to Lender in all
respects;
(j)    Borrower shall have furnished Lender with evidence that the following
insurance policy is in force: commercial general liability insurance, in form
and amounts, and issued by an insurer reasonably satisfactory to Lender, and
naming the Lender as an additional insured;
(k)    Lender shall have reviewed and approved in advance the Borrower's
settlement statement for the Loan prepared by Heritage Title Company of Austin,
Inc. (Gregg Krumme and Amy Love Fisher, Senior Vice President), as the closing
agent for the Loan;
(l)    Lender shall have received an opinion letter from Borrower’s legal
counsel, Armbrust & Brown, PLLC, in form and substance satisfactory to Lender;
(m)    Borrower shall have established with Lender a demand deposit account
through which payments for costs of construction of the Improvements shall be
made (the “Construction Account”);
(n)    Lender shall have received and approved an Acknowledgement of Leasehold
Mortgage, signed by the lessor under the Ground Lease and by Borrower, in form
and substance satisfactory to Lender;
(o)    Lender shall have received a Subordination, Non-Disturbance and
Attornment Agreement signed by, Borrower, HEB Grocery Company, LP and Lender, in
form and substance satisfactory to Lender; and
(p)    Lender shall have received a current estoppel certificate confirming the
status of the HEB Lease, signed by HEB Grocery Company, LP, in form and
substance satisfactory to Lender.
Lender acknowledges and agrees that (i) the Plat will not include separate
platted lots for all of the Build to Suit Pads and the Ground Lease Pads, and
(ii) Borrower anticipates amending the Plat from time to time to cause one or
more of the Build to Suit Pads and the Ground Lease Pads to be separate platted
lots (each referred to as a “Plat Amendment”). Each Plat Amendment is subject to
Lender’s review and approval, which approval will not be unreasonably withheld.
Lender will execute each such Plat Amendment or such other consent or
subordination as is required by applicable governmental authorities in order to
approve a Plat Amendment.
4.    Conditions to All Advances. The obligation of the Lender to make the first
advance of proceeds of the Loan, and each successive advance hereunder, shall be
subject to the prior or simultaneous occurrence or satisfaction of each of the
following conditions:
(a)    All of the conditions to the Loan Closing set forth in Section 3 hereof
shall have been and continue to be satisfied;


5



--------------------------------------------------------------------------------





(b)     Borrower shall have established with Lender a demand deposit account for
Borrower’s business operations (the “Operating Account”);
(c)    Each of the statements set forth in the Closing Certificate shall be and
remain true and correct in all material respects;
(d)    Borrower shall have furnished to Lender evidence that Borrower has paid
and contributed, out of funds from sources other than the Loan proceeds, Project
costs (including only the cost of items included in the Budget and specifically
including items listed under the heading “Land Acquisition and Title” in the
Budget and any other Project costs approved in writing by Lender, such approval
to be in Lender’s sole discretion) equal to or greater than $12,253,000.00
("Borrower's Equity"),which sum shall include the $11,627,137.50 escrow deposit
when the deposit is made by Borrower pursuant to the Escrow Agreement dated
effective June 30, 2017 by and among Borrower, HEB Grocery Company, LP, 1892
Jones Crossing, Ltd. and Heritage Title Company of Austin, Inc;
(e)    Borrower shall have entered into a construction contract with a general
contractor reasonably satisfactory to Lender for the Phase of the Project that
is subject to the advance request. Lender shall have received and approved true
and correct copies of Borrower's construction contract with Borrower's general
contractor regarding construction of such Phase (which approval will not be
unreasonably withheld), and Borrower shall have delivered to Lender (i) a full
and complete set of the preliminary and final plans and specifications for such
Phase of the Project (the "Plans and Specifications"); and (ii) Lender shall
have received from Borrower evidence that all necessary approvals to start
construction from governmental authorities have been obtained and, when required
by the City of College Station, that a building permit for such Phase of the
Project has been issued by the City of College Station; and (iii) Lender shall
have received from Borrower evidence of all required approvals of the Plans and
Specifications for such Phase of the Project;
(f)    Borrower shall have provided Lender with evidence that the following
insurance policies and coverages are in force: (i) builder's risk "all risk"
insurance, in an amount not less than one hundred percent (100%) of the full
replacement costs, including the cost of debris removal, without deduction for
depreciation and sufficient to prevent Borrower or Lender from becoming a
co‑insurer (until Completion of the applicable Improvements), (ii) contractor's
general liability insurance and/or Borrower's commercial general liability
insurance with such minimum coverage requirements (on an aggregate and a per
occurrence basis) as may be reasonably required by Lender (until Completion of
the applicable Improvements), (iii) worker's compensation insurance (or any
statutorily approved alternative acceptable to Lender) (until Completion of the
applicable Improvements), and (iv) upon Completion of the applicable
Improvements (as such terms are defined in Section 5(c) hereof), "all risk"
casualty insurance (including fire and extended coverage). Each insurance policy
required hereunder shall be in form and amounts, and issued by insurers
reasonably satisfactory to Lender, shall provide for thirty (30) days' prior
written notice of cancellation to Lender, and shall each name Lender as
additional insured, additional loss payee and with mortgagee clauses in favor of
Lender, as


6



--------------------------------------------------------------------------------





applicable. Each insurance policy required hereunder may be referred to as an
"Insurance Policy" and collectively, the "Insurance Policies";
(g)    Lender shall have received from Borrower a cover letter, signed by
Borrower requesting the advance, together with a draw request on an AIA form or
such form as may be acceptable to Lender, completed to Lender's reasonable
satisfaction, signed by Project architect and the general contractor for the
Project, together with, if required by Lender, the certification by and
satisfactory report from the Inspecting Person (as hereinafter defined);
(h)    Lender shall have received such other instruments and documents
including, but not limited to, an affidavit of payment executed by Borrower and
lien waivers, invoices and other documents supporting each advance from such
contractors and suppliers, and in such form and content and containing such
certifications, approvals and other information as the Lender may reasonably
require to confirm payment for labor and materials supplied (except for any
applicable retainage) attributable to the last advance under the Loan and
lien-free status of the Project. Lender acknowledges and agrees that lien
waivers will be on forms promulgated under the Texas Property Code and that
unconditional partial lien waivers will be provided to Lender in arrears.
Accordingly, with regard to the first construction advance, Borrower will only
provide conditional partial lien waivers from the general contractor and the
applicable subcontractors and that with the application for payment for the next
advance and each subsequent advance, Borrower will provide Lender with
unconditional partial lien waivers from the general contractor and applicable
subcontractors for work funded with the immediately prior Loan advance. Each
lien waiver will be subject to applicable retainage;
(i)    Lender shall have received satisfactory evidence that both the Ground
Lease and the HEB Lease remain in full force and effect and unmodified, except
for any amendments approved in writing by Lender, and that the “Review Period”
under the Ground Lease has expired or has been waived in writing by Borrower;
(j)    No “Event of Default” shall have occurred and be continuing under the
Ground Lease or the HEB Lease;
(k)    All of the work usually complete at the stage of construction attained
when the advance is requested shall have been done in good and workmanlike
manner and all materials, supplies, chattels and fixtures usually furnished
and/or installed at such stage of construction shall have been furnished and/or
installed;
(l)    At Lender's option, Lender shall have received, at Borrower's sole cost
and expense, a "down date endorsement" to the Lender's mortgagee policy of title
insurance in form and containing no exceptions other than those acceptable to
Lender in Lender's reasonable discretion;
(m)    There shall currently exist no “Event of Default” or any condition under
any of the Security Documents, which, with the giving of notice or passing of
time, or both, would constitute an Event of Default;
(n)    Borrower shall have made any Borrower's Deposit required hereunder;
(o)    The Budget, construction contract and final plans and specifications for
Phase 1 or Phase 2 of the Project, as applicable, shall be approved by Lender
after a satisfactory cost analysis review by a third party selected by Lender
(which approval will not be unreasonably withheld), which review shall be at
Borrower’s expense;
(p)    Lender shall have received satisfactory evidence that all rollback taxes
assessed against the Land have been paid in full or escrowed;
(q)    Lender shall have received satisfactory evidence that the following
improvements have been completed and paid for: the Common Infrastructure (as
defined in the Ground Lease), and all of the work required under Sections 4(d)
and 4(e) of the HEB Lease;
(r)    Lender shall have received satisfactory confirmation that all leasing,
brokerage and other commissions payable with respect to the Ground Lease have
been paid in full;
(s)    Lender shall only make advances for tenant improvements or tenant finish
out allowances for those portions of the mixed use retail buildings in Phase 1
that have been subleased with Qualified Leases;
(t)    Lender shall not be required to make any advances for construction of the
Phase 2 secondary anchor building until Lender has received and approved one or
more subleases for the entire building; and
(u)    Lender shall not be required to make any advances for construction of any
improvements on any Build to Suit Pads until Lender has received and approved
(A) one or more subleases for the entire building to be constructed on such pad
site, and (B) an updated appraisal satisfactory to Lender for such Build to Suit
Pad confirming that the loan to value ratio does not exceed 62%.
The foregoing notwithstanding, (A) with regard to each application for any
advance under the Loan for any broker commissions or any tenant finish
allowances that are included in the Budget, Borrower will not be required to
submit items contemplated by subsections (g) and (h) above, and (B) with regard
to each application for any advance under the Loan that does not include an
advance for construction costs (such as any advances for design professionals,
permitting, surveying, legal expenses, and financing costs included in the
Budget), Borrower will not be required to submit items contemplated by
subsections (g), (h), (k), and (o).
Lender acknowledges and agrees that Borrower is not required to complete Phase 1
before receiving advances otherwise properly payable for Phase 2 under the
Budget.


7



--------------------------------------------------------------------------------





5.    Limits on Advances; Construction Account.
(a)    Notwithstanding anything contained herein to the contrary, Lender shall
have no obligation to make construction advances hereunder (a) more frequently
than once each month, (b) in amounts which exceed ninety percent (90%) of the
cost to Borrower of construction of the Improvements during the period since the
last advance made hereunder (except for the final payment of Borrower’s general
contractor under the applicable construction contract), (c) other than in
accordance with Lender's then current, reasonable draw procedures, and (d)
sooner than five (5) business days following Borrower's request for the advance
(Lender agreeing to make advances within five (5) business days after receipt of
a proper and complete draw request from Borrower, including all required
supporting documentation). All advances shall be deposited into the Construction
Account, and Borrower agrees to pay all expenses associated with the Project for
which Loan proceeds are available hereunder by checks written on such
Construction Account. Provided, Lender may, at its sole discretion during the
continuance of an Event of Default, issue all checks jointly payable to Borrower
and Borrower's contractors, subcontractors or suppliers. In the event the Budget
includes interest due and payable under the Note during the interest only
period, such sums shall be advanced from time to time upon the written request
of Borrower; provided, however, that Borrower hereby irrevocably authorizes and
directs Lender to advance any available funds hereunder for the payment of
accrued interest under the Note which is due and payable at any time. Borrower
agrees that all amounts advanced by Lender under the Loan for the payment of
accrued interest shall be deemed an advance under the Note to the same extent as
if such funds were made available to Borrower. Absent the satisfaction of the
conditions precedent to advances contained herein, Lender shall have no
obligation to make such advances for interest payments hereunder, and Lender's
commitment under this Agreement is at all times subject to the limitations and
conditions contained in the Security Documents. Borrower acknowledges that, in
the event that any funds available from advances under the Loan are not
sufficient to fully pay accrued but unpaid interest on the Note, Borrower shall
remain liable for and shall in fact pay such amounts with other funds of
Borrower.
(b)    Further, Lender shall have no obligation to make construction advances
hereunder in an amount that in the aggregate exceeds the value of work then
completed. Lender may, at its sole discretion during the continuance of an Event
of Default, issue all checks jointly payable to Borrower and Borrower's
suppliers, contractors or subcontractors.
(c)    The final construction advance, including, but not limited to, all
related retainage, shall not be made until: (i) at least thirty (30) days shall
have elapsed from the later of (A) the date of completion of the applicable
Improvements, as specified in Texas Property Code §53.106, if the affidavit of
completion provided for in this Agreement is filed within ten (10) days after
such date of completion as such completion has been certified by the Inspecting
Person, or (B) the date of filing of such affidavit of completion if such
affidavit of completion is filed ten (10) days or more after the date of the
completion of the applicable Improvements as specified in Texas Property Code
§53.106; (ii) Borrower has provided Lender with evidence reasonably
satisfactory to Lender that no mechanic's or materialmen's liens or other
encumbrances have been filed against the Project; (iii) Borrower has provided
Lender with final conditional lien releases and conditional lien waivers
executed and delivered by the general contractor and all subcontractors,
materialmen and other parties who have supplied not less than $5,000.00 worth of
labor, materials or services for the construction of the applicable
Improvements, or who otherwise might be entitled to claim a contractual,
statutory or constitutional lien against the Project in an amount not less than
$5,000.00, all in the applicable form promulgated under the Texas Property Code,
and (iv) Borrower has provided Lender with evidence reasonably satisfactory to
Lender of the satisfaction of all other statutory conditions to the release of
the related retainage. The term "Completion" shall mean satisfaction of the
following items: (i) Borrower shall have delivered or caused to be delivered to
Lender a written certification in the form of AIA Document G704, executed by the
general contractor, the Architect, and the Borrower, certifying that the
applicable portion of the Improvements are completed and the date of such
completion; and (ii) Borrower shall have delivered a "final completion
certificate" or equivalent from the City of College Station, Texas, evidencing
completion of the applicable portion of the Improvements and approval thereof by
the City of College Station. Lender acknowledges that certificates of occupancy
will only be issued by the City of College Station as tenants complete finish
improvements for their respective premises in the Improvements. Notwithstanding
the foregoing, Lender may make construction advances for soft costs in
accordance with the terms of Section 4 above before the final construction
advance for the Improvements. The term "Completion Achievement Date" shall mean
the date that Borrower satisfies Completion in accordance with the terms and
conditions of the Loan Documents.
6.    Budget; Plans and Specifications. Borrower agrees that any advance
hereunder shall be for the payment of costs, labor, materials and services
supplied for the construction of the Improvements and for the payment of other
costs and expenses incident to the Loan or the construction of the Improvements
as specified in the budget attached hereto as Exhibit "B" (the "Budget"). During
the continuance of an Event of Default or upon the written request of Borrower,
Lender shall have the right, from time to time, to make advances that are
allocated solely to any of the designated items in the Budget for such other
purposes or in such different proportions as Lender may, in its sole discretion,
deem necessary or advisable. Borrower may not re-allocate items of costs or make
changes in the Budget without the prior written consent of Lender, which consent
shall not be unreasonably withheld; provided, however, that if the actual
advances made with respect to any line item in the Budget are less the amount of
such line item specified in the Budget, Borrower may, at Borrower’s discretion,
reallocate such savings to any other line items in the Budget for which the
actual costs exceed the amount of such line item specified in the Budget, and
Lender shall disburse advance proceeds in accordance with such reallocation. The
Plans and Specifications shall not be modified without the prior written consent
of Lender, except that consent by Lender shall not be required for modifications
which do not exceed $100,000.00, individually, and $500,000.00 in the aggregate
and do not change, in any material respect, the nature or scope of the work to
be completed.
7.    Inspecting Person. An architect or other person (the "Inspecting Person")
approved by Lender shall inspect the Improvements for the benefit of Lender at
such times as Lender desires. Borrower will pay the reasonable fees and expenses
and cooperate with the Inspecting Person and will


8



--------------------------------------------------------------------------------





cause Borrower's employees, agents and subcontractors to cooperate with the
Inspecting Person; provided, however, Borrower shall be required to reimburse
Lender for the cost of no more than one inspection a month. Upon request,
Borrower will furnish the Inspecting Person whatever information and
documentation the Inspecting Person may consider necessary or useful in
connection with the performance of his duties aforesaid, including, without
limiting the generality of the foregoing, working details, Plans and
Specifications and details thereof, samples of materials, licenses, permits,
required certificates of public authorities, applicable zoning ordinances,
building codes and copies of the contracts between Borrower and Borrower's
contractors and suppliers.
8.    Borrower's Deposit. Subject to the reallocation provisions in Section 6
hereof, Borrower hereby covenants and agrees with Lender that if from time to
time Lender reasonably determines that the unadvanced portion of the Loan will
be insufficient for payment in full of (a) costs of labor, materials, and
services required for the construction of the Improvements, (b) other costs and
expenses specified herein or in the Budget (subject to Borrower’s right to
reallocate savings in accordance with Section 6 hereof), or (c) other costs and
expenses required to be paid in connection with the construction of the
Improvements in accordance with the Plans and Specifications or any governmental
requirements, then Borrower shall, on request of Lender, immediately make a
"Borrower's Deposit" (herein so called) with Lender in an amount equal to the
deficiency. Lender will advance all or any portion of the Borrower's Deposit
prior to any portion of the Loan proceeds. Borrower shall promptly notify Lender
in writing if and when the cost of the construction of the Improvements exceeds,
or appears likely to exceed, the amount of the unadvanced portion of the Loan,
plus the unadvanced portion of the Borrower's equity contribution, plus the
unadvanced portion of any then existing Borrower's Deposit. Borrower's Deposit
is hereby pledged as additional collateral for the Loan, and Borrower hereby
grants and conveys to Lender a security interest in all funds so deposited with
Lender. Upon an Event of Default, Lender may, but shall not be obligated to,
apply all or any portion of the Borrower's Deposit against the interest due or
the outstanding principal balance under the Note or amounts due under any of the
other Security Documents.
9.    Financial Reporting. Borrower hereby covenants and agrees to timely
deliver to Lender the financial statements, reports and information described on
Schedule 1 attached hereto and made a part hereof for all purposes. All of such
financial statements and reports shall be prepared in accordance with accurate
accounting principles and procedures, applied on a consistent basis in a manner,
and in form and substance reasonably satisfactory to Lender, and shall in all
respects present a true, correct, complete and fair representation of the
financial position of Borrower and shall be prepared and certified as to
accuracy by a representative of Borrower reasonably acceptable to Lender. Lender
is hereby authorized to disclose to any assignee or participant (or proposed
assignee or participant) any financial or other information in its knowledge or
possession regarding Borrower, the Project or the Loan.
10.    Commitment Fee. In consideration of Lender's origination of the Loan to
the Borrower contemplated hereby and of the commitment of the Lender to make the
proceeds of the Loan available to the Borrower, Borrower agrees to pay to
Lender, prior to or simultaneously with the execution of this Agreement,
$183,795.00 as a commitment fee.
11.    Debt Service Coverage Ratio.


9



--------------------------------------------------------------------------------





(a)Debt Service Coverage Ratio-Covenant. Commencing on March 31, 2020, Borrower
shall at all times thereafter maintain a Debt Service Coverage Ratio greater
than or equal to the Debt Service Coverage Ratio (Minimum).
(b)    DSC Compliance Certificate. Commencing with the quarter ending on March
31, 2020, as described in Schedule 1 hereof, Borrower shall deliver to Lender
annual DSC Compliance Certificates within forty-five (45) days after each
calendar quarter, evidencing calculation of the Debt Service Coverage Ratio for
the applicable DSC Period, and such written evidence, documents and backup
information to support the calculations for each such DSC Period, certified to
by an appropriate senior representative of Borrower to be true and correct in
all material respects. Lender shall be entitled to request and require such
additional or other backup documentation, including but not limited to certified
financial information, as may be required by Lender in order to satisfy itself
as to the correct calculation of such Debt Service Coverage Ratio;
(c)    Events of Default. In addition to those Events of Default as defined in
any of the Security Documents, the following events shall also constitute Events
of Default under the Security Documents:
(i)    DSC Compliance Certificate. If Borrower refuses or neglects to deliver to
Lender the DSC Compliance Certificate in accordance with the terms and
conditions of this Agreement and such failure is not cured within thirty (30)
days after Borrower’s receipt of written notice thereof from Lender; or
(ii)    Covenant. If Borrower fails to maintain the Debt Service Coverage Ratio
(Minimum) for any DSC Period as described and required herein and such failure
is not cured within thirty (30) days after Borrower’s receipt of written notice
thereof from Lender; provided, Borrower may cure any failure to maintain the
required Debt Service Coverage Ratio (Minimum) for any DSC Period by (x)
prepaying the Loan to reduce the outstanding principal balance of the Loan to an
amount that, when re-amortized, will result in a compliant Debt Service Coverage
Ratio (Minimum), as calculated and reasonably determined by Lender (the
"Required Prepayment Amount"), or (y) make a cash deposit with Lender in an
amount equal to the Required Prepayment Amount, and execute such documents as
Lender may require in order to pledge the cash deposit to secure payment of the
Loan until the required Debt Service Coverage Ratio (Minimum) is achieved with
respect to a subsequent DSC Period, at which time the Required Prepayment Amount
shall be released to the Borrower if no Event of Default then exists.
(d)    Definitions. The following terms, which relate to the Debt Service
Coverage Ratio, are defined as follows:
DSC Period: The initial DSC Period shall be the three month period ending on
March 31, 2020; the second DSC Period shall be the six month period ending on
June 30, 2020; the third DSC Period shall be the nine month period ending on
September 30, 2020; the fourth DSC Period shall be the twelve month period
ending on December 31, 2020; and thereafter the


10



--------------------------------------------------------------------------------





DSC Period shall be each trailing twelve (12) consecutive calendar month period
ending on March 31, June 30, September 30 and December 31, respectively, of each
calendar year.
DSC Compliance Certificate: A certificate to be furnished to Lender, in the form
as may be reasonably approved by Lender from time to time, certified by the
appropriate officer of Borrower pursuant to the applicable provisions of this
Agreement, certifying that as of the date thereof, the calculation of Debt
Service Coverage Ratio for the applicable DSC Period, together with such
documentation as may be reasonably requested by Lender to substantiate such
calculation.
Debt Service Coverage Ratio: The ratio of Net Operating Income for a DSC Period
divided by Debt Service Requirements with respect to such same DSC Period.
Debt Service Coverage Ratio (Minimum): 1.35 to 1.00.
Debt Service Requirements: With respect to any DSC Period, the principal and
interest payable under the Loan for such DSC Period based on a 30-year
amortization and the greater of (i) the interest rate under the terms of the
Note in effect at the time of measurement, or (ii) the 10 year US Treasury rate
in effect at the time of measurement, plus 2.75% per annum.
Gross Income: The annualized sum of (i) the rentals, revenues and other cash
forms of consideration from Qualified Leases including, without duplication,
Tenant Reimbursements, received by, or paid to or for the account of or for the
benefit of Borrower resulting from or attributable to the operation, leasing and
occupancy of the Improvements, determined on a cash basis (except as specified
herein), during the applicable DSC Period and (ii) the rentals, revenues and
other cash forms of consideration, including, without duplication, Tenant
Reimbursements, from any Qualified Lease that, on the date of determination, is
then in a rent abatement or free rent period, to the extent the tenant is in
occupancy and such rent and expense recoveries would have been paid under such
Qualified Lease during the applicable DSC Period, if such rent abatement or free
rent period were not then in effect during such applicable DSC Period (any such
amount shall be annualized if such DSC Period is less than the full trailing
twelve (12) consecutive calendar month period). Notwithstanding anything
included within the above definition of Gross Income, there shall be excluded
from Gross Income the following: (i) any security or other deposits of lessees
and tenants, unless and until the same actually are either applied to actual
rentals owed or other charges or fees; (ii) any security and other type deposits
and advance rentals relating to the Improvements which have not been forfeited
or other non-recurring income; (iii) the proceeds of any financing or
refinancing with respect to all or any part of the Improvements; (iv) the
proceeds of any sale or other capital transaction of all or any portion of the
Improvements; (v) any insurance or condemnation proceeds paid with respect to
the Improvements, except for rental loss or business interruption insurance and
(vi) any insurance and condemnation proceeds applied in reduction of the
principal of the Note in accordance with the terms of the Deed of Trust or other
Loan Documents; provided, however, nothing set forth herein shall in any manner
imply Lender's consent to a sale, refinancing or other capital transaction.
Net Operating Income: For each applicable DSC Period, Gross Income, annualized,
less Operating Expenses, determined on a cash basis of accounting except as
otherwise provided herein.
Operating Expenses: Collectively, the aggregate of those amounts actually
incurred and paid with respect to the, operation, management, leasing and
occupancy of the Land and Improvements, determined on a cash basis, except as
otherwise specified herein, with respect to the Project for the immediately
preceding DSC Period including, but not limited to, any and all of the following
(but without duplication of any item): (i) real property taxes calculated on an
accrual basis (and not on the cash basis) of accounting for the DSC Period; such
accrual accounting for real property taxes shall be based upon taxes actually
assessed for the current calendar year, or if such assessment for the current
calendar year has not been made, then until such assessment has been made (and
with any retroactive adjustments for prior calendar months as may ultimately be
needed when the actual assessments has been made) real property taxes for the
DSC Period shall be estimated based on the last such assessment for the Project;
(ii) foreign, U.S., state and local sales, use or other taxes, except for taxes
measured by net income; (iii) special assessments or similar charges against the
Project; (iv) costs of utilities, air conditioning and heating for the Project
to the extent not directly paid by lessees or tenants; (v) maintenance and
repair costs for the Project; (vi) a capital expenditure reserve in the amount
of $1,662.50 per month; (vii) management fees; provided, however, the amount of
such management fees which may be charged hereunder shall not be less than the
sum of three percent (3.00%) of the Gross Income for each applicable calendar
month; (viii) all salaries, wages and other benefits to "on-site" employees of
Borrower or Borrower's property manager (excluding all salaries, wages and other
benefits of officers and supervisory personnel, and other general overhead
expenses of Borrower and Borrower's property manager) employed in connection
with the leasing, maintenance and management of the Project which are
specifically not included within the management fee outlined in subparagraph
(vii) above; (ix) insurance premiums calculated on an accrual basis (and not on
the cash basis) of accounting for the DSC Period; such accrual accounting for
insurance premiums shall be based upon the insurance premiums for the Project
which was last billed to Borrower, adjusted to an annualized premium if
necessary; (x) an amortized and prorated allocation of advertising and promotion
costs for leasing space in the Project; (xi) outside accounting and audit fees
and costs and administrative expenses in connection with the direct operation
and management of the Project; (xii) any payments, and any related interest
thereon, to lessees or tenants of the Project with respect to security deposits
or other deposits required to be paid to tenants but only to the extent any such
security deposits and related interest thereon have been previously included in
Gross Income; (xiii) to the extent not otherwise included in items (i)
through (xii) above, amounts reimbursable as Tenant Reimbursements; and (xiv)
rents and other sums payable by Borrower under the Ground Lease. Notwithstanding
anything to the contrary as being included in the definition of Operating
Expenses, there shall be excluded from Operating Expenses the following:
(i) depreciation and any other non-cash deduction allowed to Borrower for income
tax purposes and (ii) any and all principal, interest or other costs paid under
or with respect to the Note or Loan.
Qualified Lease: A written sublease agreement made by Borrower, as landlord, in
the ordinary course of business to an unaffiliated third party tenant,
respecting:
(a)     all or any part of the Improvements that includes a subordination and
attornment provision that is reasonably satisfactory to Lender, and that (i)
covers less than 10,000 the rentable square feet of the Improvements and that
reflects fair market terms; or (ii) covers 10,000 or more rentable square feet
of the Improvements and is approved in writing by Lender (which approval shall
not be unreasonably withheld); or
(b)    a Ground Lease Pad, and that is approved in writing by Lender, such
approval not to be unreasonably delayed, conditioned or withheld; or
(c)    a build-to-suit building to be constructed by Borrower on a Build to Suit
Pad, and that is approved in writing by Lender, such approval not to be
unreasonably delayed, conditioned or withheld.
Tenant Reimbursements: All amounts paid by tenants under any Qualified Lease as
reimbursements for operating expenses billed separately from the gross rent
payable under such Qualified Leases, such as by way of example but not
limitation, taxes, insurance and common area maintenance charges, but excluding
capital expenses and construction or tenant finish expenses incurred by Borrower
which are amortized and reimbursed by the tenant as part of the base or minimum
rent payable under a Qualified Lease during the term of the Qualified Lease.
12.    Event of Default. The occurrence of any of the following shall constitute
an event of default hereunder (an "Event of Default"):
(a)    Borrower shall fail to pay when due any installment of principal or
interest or any other monetary obligation arising under the Note or any of the
other Security Documents, and such failure continues for more than ten (10) days
after written notice thereof, provided, however, that the obligation of Lender
to provide notice and allow ten (10) days for cure under this subsection 12(a),
shall terminate if Borrower shall fail to pay when due any installment of
principal or interest due under the Note more than two (2) times in any twelve
(12) month period;
(b)    Any representation or warranty made in any of the Security Documents or
in any certificate, report, notice or financial statement furnished at any time
in connection with the Note shall be false, misleading or erroneous in any
material respect when made;
(c)    Borrower shall fail to perform, observe or comply with any non-monetary
covenant, agreement or term contained in the Note or any of the other Security
Documents and such failure continues for thirty (30) days after written notice
thereof provided, however, Borrower shall have the right to attempt to cure said
default for up to an additional sixty (60)days if, at all times, Borrower is
diligently prosecuting a cure of said default;


11



--------------------------------------------------------------------------------





(d)    Borrower or Stratus shall commence a voluntary proceeding seeking
liquidation, reorganization or other relief with respect to its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official or a substantial part of their property or shall consent to any
such relief or to the appointment of or taking possession by any such official
in such a proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any action to authorize any of the foregoing;
(e)    Any involuntary proceeding shall be commenced against Borrower or Stratus
seeking liquidation, reorganization or other relief with respect to its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official for it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of one
hundred twenty (120) days;
(f)    If any one or more of the Security Documents shall be terminated,
revoked, or otherwise rendered void or unenforceable, in any case, without
Lender's prior written consent;
(g)    If Borrower or Stratus shall allow the levy against all or any part of
the Project of any execution, attachment, sequestration or other writ which is
not vacated within sixty (60) days after the levy;
(h)    The sale, encumbrance or other unauthorized transfer of all or any
portion of the Project without Lender's prior written consent;
(i)    If Borrower fails to timely comply with any material requirements of any
governmental authority within sixty (60) days after Borrower shall have received
written notice thereof, and the failure to so comply could reasonably be
expected to have a material adverse effect on the Project;
(j)    The rendering of one or more judgments or decrees for the payment of
money in an amount in excess of $50,000.00, against Borrower or Stratus, and
such judgment or decree has not been paid, vacated, bonded or stayed by appeal
or otherwise, for a period of sixty (60) consecutive days after the date of
entry;
(k)    A lawsuit or other proceeding shall be filed against Borrower or Stratus,
and such lawsuit or proceeding shall not be dismissed within one hundred twenty
(120) days of such filing, and Lender reasonably determines, in its sole
discretion, that the lawsuit or proceeding, the cost of defense and the
allegations contained therein shall materially impair the ability of Borrower or
Stratus to pay or perform their respective obligations under the Note and the
Security Documents;
(l)    Borrower shall default beyond any applicable grace or cure period in the
payment of any other material debt or obligation related thereto (other than the
indebtedness which is the subject of Section 12(a) hereof, or which is being
contested in accordance with the terms


12



--------------------------------------------------------------------------------





and provisions of this Agreement or the Deed of Trust), or shall default in the
performance of any other material agreement binding upon Borrower or Borrower’s
assets or properties which could reasonably be expected to have a material
adverse effect on the Project or on Borrower;
(m)    If there is a Change of Control (as defined on Schedule 2 attached hereto
and incorporated herein for all purposes), without Lender’s prior written
consent;
(n)    If any Insurance Policy shall lapse, expire or terminate for any reason
without a replacement policy being in full force and effect in accordance
herewith within thirty (30) days of the lapse, expiration or termination of such
Insurance Policy;
(o)    If any lien for the performance of work or the supply of materials be
filed against the Land or Project and shall not be released, satisfied or bonded
at the time of any request for a construction advance hereunder or for a period
of thirty (30) days after the date Borrower receives written notice of the
filing thereof, unless such lien is being contested in good faith by Borrower
and is discharged before a final and non-appealable order is issued by a court
of competent jurisdiction authorizing foreclosure of such lien;
(p)    If the Plans and Specifications for the Project are amended or modified
in any material respect (other than change orders permitted by this Agreement)
without securing the prior approval of Lender, which shall not be unreasonably
withheld;
(q)    If the construction of the Improvements or materials, articles or
fixtures used in connection therewith shall not be in substantial compliance
with the Plans and Specifications, or any amendment or modification thereof,
approved by Lender (other than due to change orders permitted by this
Agreement);
(r)    If, after commencement, construction of the Improvements is at any time
discontinued for a period of (i) thirty (30) consecutive days if due to acts or
matters within the Borrower's control, or (ii) ninety (90) consecutive days if
due to strikes, riots, acts of God, war, unavailability of labor or materials,
governmental laws, regulations or restrictions or other matters outside of
Borrower's control;
(s)    The construction of the Improvements is (i) not commenced on or before
the earlier to occur of (A) September 15, 2017, or (B) the date required, if
any, for commencement of construction of the Improvements under any Qualified
Lease or other agreement to which Borrower is a party, or (ii) not completed to
the satisfaction of Lender, and Borrower shall not have obtained a "final
completion certificate" or equivalent from the City of College Station, Texas,
evidencing Completion of the Improvements and approval thereof by the City of
College Station, prior to the date that is the earlier to occur of (A) December
31, 2018, or (B) the date that is thirty (30) days prior to the earliest date
required for completion of construction of the Improvements under any Qualified
Lease or other agreement to which Borrower is a party;
(t)    The failure of Borrower to deposit with Lender any Borrower's Deposit
requested by Lender within ten (10) days after's Lender's notice to Borrower and
request for such Borrower's Deposit;


13



--------------------------------------------------------------------------------





(u)    Upon the occurrence of any Event of Default as defined in the Deed of
Trust or any of the other Security Documents;
(v)    Borrower shall incur any indebtedness (direct, indirect or contingent),
except for the Loan; obligations with respect to Standby Letter of Credit No.
OSB12921T, issued by Comerica Bank in the amount of $1,858,342.00 for the
benefit of the City of College Station, and any extensions thereof; obligations
under Leases (as defined in the Deed of Trust); obligations under commission
agreements related to the Leases; obligations under construction contracts,
professional services agreements, and other services or procurement agreements
for the Project; unsecured trade payables incurred in the ordinary course of
business; and any unsecured loans from owners or affiliates of Borrower (which
shall be fully subordinated to the Loan on terms satisfactory to Lender in
Lender’s sole discretion);
(w)    Stratus shall have a NAV (as defined in Schedule 1) of less than
$125,000,000.00; or
(x)    Prior to Completion of the Project, Borrower shall declare or make any
distributions to the owners of Borrower, or apply any of its property or assets
to the purchase, redemption or other retirement of any ownership interests in
Borrower or in any way amend its capital structure, or enter into any merger,
consolidation or conversion.
(y)    Borrower shall close, or cease use of, the Operating Account.
(z)    Borrower shall enter into any swap agreement, hedge agreement or similar
derivative agreement or contact without Lender’s prior written consent.
(aa)    There occurs an “Event of Default” by Borrower under the Ground Lease or
under the HEB Lease.
(bb)    Borrower makes any payment to HEB Grocery Company, LP pursuant to the
Profits Participation Agreement between Borrower and HEB Grocery Company, LP.
13.    Remedies. Upon the occurrence, and during the continuance, of an Event of
Default, Lender shall have the right (in addition to any rights or remedies
available to it under the Note, the Deed of Trust or any of the Security
Documents, at law or in equity) to enter into and take possession of the Land
and the Project, and to perform any and all work and labor necessary to complete
the Improvements and to employ watchmen and security guards to protect the
Project; and all sums so expended by the Lender shall be deemed to have been
paid to the Borrower and secured by the Deed of Trust. For this purpose,
Borrower hereby constitutes and appoints the Lender and any officer of Lender,
as Borrower's true and lawful attorney-in-fact with full power of substitution,
effective only upon the occurrence, and during the continuance of, an Event of
Default, to complete the Project in the name of the Borrower, and hereby
empowers said attorney-in-fact or attorneys-in-fact as follows:
(a)    To use any funds of the Borrower, including any funds which may remain
unadvanced hereunder and any Borrower's Deposit, for the purpose of completing
the Improvements.


14



--------------------------------------------------------------------------------





(b)    To make such additions and changes and corrections in the Plans and
Specifications which shall be necessary or desirable to facilitate the
completion of the Improvements.
(c)    To employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for said purposes.
(d)    To pay, settle or compromise all existing bills and claims which are or
may be liens against the Land, or may be necessary or desirable in order to
complete and/or clear title to the Project.
(e)    To execute all the applications and certificates in the name of the
Borrower which may be required by any construction contract.
(f)    To do any and every act with respect to the construction of the
Improvements which the Borrower may do in Borrower's own behalf.
(g)    To prosecute and defend all actions or proceedings in connection with the
Improvements.
It is understood that this power of attorney shall be deemed to be a power
coupled with an interest that cannot be revoked until the Loan has been repaid
to Lender in full.
14.    Advances to Contractors. At Lender's option upon the occurrence, and
during the continuance, of an Event of Default, Lender may make advances
directly to contractors, subcontractors and/or suppliers and the execution of
this Agreement by the Borrower constitutes an irrevocable direction and
authorization to so advance the Loan proceeds. No further direction or
authorization from Borrower shall be necessary to warrant such direct advances
and all such advances shall satisfy pro tanto the obligations of Lender
hereunder and shall be evidenced by the Note and secured by the Deed of Trust as
fully if made to Borrower, regardless of the disposition thereof by such
contractors, subcontractors or suppliers.
15.    Role of Lender. Lender shall have no liability, obligation, or
responsibility whatsoever with respect to the construction of all or any part of
the Improvements except to make advances of the proceeds of the Loan pursuant to
the covenants, terms and conditions of this Agreement. Lender shall not be
obligated to inspect the Project or the construction of the Improvements, or any
part thereof, nor shall Lender be liable for the performance or default of
Borrower, Borrower's architect, the Inspecting Person, any contractor,
subcontractors, or any other party, or for any failure to construct, complete,
protect or insure any part of the Improvements, or for the payment of costs of
labor, materials or services supplied for the construction of any part of the
Improvements, or for the performance of any obligation of Borrower whatsoever.
No action, omission or writing, including, without limitation, Lender's advance
of Loan proceeds hereunder or Lender's review of the Plans and Specifications,
shall be construed as a representation or warranty as to the quality of
construction or the accuracy of such Plans and Specifications, express or
implied, to any party by Lender.


15



--------------------------------------------------------------------------------





16.    Indemnification. Borrower agrees to indemnify, defend and hold the Lender
and its shareholders, employees, officers, directors, agents and attorneys
harmless from and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency and expense (including interest, penalties,
attorneys' fees and amounts paid in settlement) to which the Lender or its
shareholders, employees, officers, directors, agents and attorneys may become
subject arising out of or based upon a breach or Event of Default by Borrower
hereunder, or arising out of or in connection with the Project or construction
of the Improvements.
17.    Expenses. Notwithstanding any provision hereof to the contrary, the
Borrower shall pay all out-of-pocket expenses (including, without limitation,
the reasonable fees and expenses of counsel for the Lender) in connection with
the negotiation, preparation, execution, filing, recording, refiling,
re-recording, modification and supplement of the Security Documents and the
making, servicing and collection of the Loan.
18.    General Interest and Usury Provisions.
(a)    Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by the Note and the Related Indebtedness (as hereinafter defined) or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law. If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to the Note, any of the other Security Documents or any other
communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Security
Documents, (ii) contracted for, charged, taken, reserved or received by reason
of Lender's exercise of the option to accelerate the maturity of the Note and/or
the Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of the Note and/or
the Related Indebtedness, then it is Borrower's and Lender's express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
the Note and/or the Related Indebtedness (or, if the Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of the Note and the other Security Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable laws, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Borrower and Lender agree that Lender shall, with
reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
credit such excess interest against the Note and/or any Related Indebtedness
then owing by Borrower to Lender and/or refund such excess interest to Borrower.
Borrower hereby agrees that as a condition precedent to any claim seeking usury
penalties against Lender, Borrower will provide written notice to Lender,
advising Lender in reasonable detail of the nature and amount of the violation,
and Lender shall have sixty (60) days after receipt of such notice in which to
correct such usury violation, if any, by either refunding such excess interest
to Borrower or crediting such excess interest against the Note and/or the
Related Indebtedness then owing by Borrower to Lender. All sums contracted for,
charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by the Note and/or the Related Indebtedness
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated or spread, using the actuarial method, throughout the stated term of
the Note and/or the Related Indebtedness (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of the Note and/or the Related Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving tri-party accounts) apply
to the Note and/or any of the Related Indebtedness. Notwithstanding anything to
the contrary contained herein or in any of the other Security Documents, it is
not the intention of Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration. The terms and provisions of this paragraph shall
control and supersede every other term, covenant or provision contained herein,
in any other Security Document or in any other agreement between the Borrower
and Lender.
(b)    Ceiling Election. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or any other portion of the Related Indebtedness, Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303, as
amended. To the extent United States federal law permits Lender to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Lender will rely on United States federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
its option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by such applicable law now
or hereafter in effect.
(c)    Definitions.
(i)    As used herein, the term "Maximum Lawful Rate" shall mean the maximum
lawful rate of interest which may be contracted for, charged, taken, received or
reserved by Lender in accordance with the applicable laws of the State of Texas
(or applicable United States federal law to the extent that such law permits
Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law),
taking into account all Charges made in connection with the transaction
evidenced by the Note and the other Security Documents.
(ii)    As used herein, the term "Charges" shall mean all fees, charges and/or
any other things of value, if any, contracted for, charged, taken, received or
reserved by


16



--------------------------------------------------------------------------------





Lender in connection with the transactions relating to the Note and the other
Security Documents, which are treated as interest under applicable law.
(iii)    As used herein, the term "Related Indebtedness" shall mean any and all
indebtedness paid or payable by Borrower to Lender pursuant to the Security
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Security Documents, except such indebtedness which has been paid or is
payable by Borrower to Lender under the Note.
19.    Notices. Any notice or demand required hereunder shall be deemed to be
delivered when deposited in the United States mail, postage prepaid, certified
mail, return receipt requested, addressed to Borrower or Lender, as the case may
be, at the address set out hereinbelow, or at such other address as such party
may hereafter deliver in accordance herewith. Any other method of delivery or
demand shall be effective only when actually received by the recipient thereof.
If and when included within the term "Borrower" or "Lender" there are more than
one person, all shall jointly arrange among themselves for their joint execution
and delivery of a notice to the other specifying some person at some specific
address for the receipt of all notices, demands, payments or other documents.
All persons included within the terms "Borrower" or "Lender," respectively,
shall be bound by notices, demands, payments and documents given in accordance
with the provisions of this paragraph to the same extent as if each had received
such notice, demand, payment or document.
20.    Governing Law; Venue; Waiver of Jury. THIS AGREEMENT AND EACH OF THE
OTHER SECURITY DOCUMENTS SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE UNDER
THE LAWS OF THE STATE OF TEXAS, LENDER'S PRINCIPAL PLACE OF BUSINESS, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA. BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS OF THE STATE OF TEXAS AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY
BE MADE UPON BORROWER IN ANY LEGAL PROCEEDING RELATING TO ANY OF THE SECURITY
DOCUMENTS BY ANY MEANS ALLOWED UNDER TEXAS OR FEDERAL LAW. VENUE FOR ANY LEGAL
PROCEEDINGS SHALL BE IN SMITH COUNTY, TEXAS (WITH THE EXCEPTION OF ACTIONS FOR
JUDICIAL OR NON-JUDICIAL FORECLOSURE OF THE PROJECT BY LENDER). LENDER AND
BORROWER WAIVE THE RIGHT TO TRIAL BY JURY.
21.    Relief in Bankruptcy. Borrower hereby agrees that, in consideration of
the recitals and mutual covenants contained herein, and for other good and
valuable consideration, to the extent permitted by applicable law, in the event
Borrower shall (i) file with any bankruptcy court of competent jurisdiction or
be the subject of any petition under Title 11 of the U.S. Code, as amended, (ii)
be the subject of any order for relief issued under such Title 11 of the U.S.
Code, as amended, (iii) file or be the subject of any petition seeking any
reorganization rearrangement, composition, adjustment, liquidation, dissolution,
or similar relief under any present or future state act or law relating to
bankruptcy, insolvency or other relief for debtors, (iv) have sought or
consented to or acquiesced to any appointment of any trustee, receiver,
conservator, or liquidator, (v) be the subject of any order, judgment or decree
entered by any court of competent jurisdiction approving a petition filed
against such part for any reorganization, rearrangement, composition,
adjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act of law relating to bankruptcy, insolvency or relief
for debtors, Lender shall thereupon be entitled to relief from the automatic
stay imposed by Section 362 of Title 11 of the U.S. Code, as amended, or
otherwise, on or against the exercise of the rights and remedies otherwise
available to Lender as provided herein, in any of the other Security Documents,
and as otherwise provided by applicable state and federal law.
22.    Survival; Parties Bound; Time of Essence. All representations,
warranties, covenants and agreements made by or on behalf of the Borrower in
connection herewith shall survive the execution and delivery of the Security
Documents, shall not be affected by any investigation made by or on behalf of
Lender, and shall bind the Borrower and its successors, trustees, receivers and
assigns and inure to the benefit of the successors and assigns of the Lender.
The term of this Agreement shall be until the later of the final maturity of the
Note and the payment of all amounts due under the Security Documents. Time is of
the essence in the performance of this Agreement.
23.    Counterparts. This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.
24.    Severability. If any provision of any of the Security Documents shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired thereby.
25.    Loan Participations. Borrower acknowledges and agrees that Lender
reserves the right to, and shall be permitted to, sell or offer to sell
participation interests in the Loan and the Security Documents to one or more
participants. Borrower authorizes Lender to disseminate any information that it
has pertaining to the Loan, including without limitation financial statements
and credit reports and other information relating to Borrower, or otherwise
relating to the Project, to any participant or prospective participant in the
Loan.
26.    Captions. The headings and captions appearing in the Security Documents
have been included solely for convenience and shall not be considered in
construing the Security Documents.
27.    USA Patriot Act Notice. Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account or obtains a loan. The Lender will ask for Borrower's legal name,
address, tax ID number or social security number and other
identifying information. Lender may also ask for additional information or
documentation or take other actions reasonably necessary to verify the identity
of Borrower or other related persons.
28.    Entire Agreement. THIS WRITTEN LOAN AGREEMENT AND OTHER SECURITY
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR


17



--------------------------------------------------------------------------------





SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. This Agreement can be amended only by a written
agreement signed by Borrower and Lender, and no waiver, consent or approval by
Lender shall be valid or enforceable against Lender unless made in writing and
signed by Lender.
29.    Ground Lease Provisions.
(a)    Notices Under Ground Lease. Borrower will deliver to Lender, within 10
days after Borrower’s receipt, a true and correct copy of each written notice,
demand, complaint or request from Ground Lessor under, or with respect to, the
Ground Lease.


(b)    Borrower’s Obligation to Comply with Ground Lease.


(i)    Borrower shall pay the Ground Rent and all other sums of money due and
payable at any time under the Ground Lease as and when such sums become due and
payable, but in any event before the expiration of any grace or cure period
provide in the Ground Lease for the payment of any such sum. Borrower will
deliver evidence of any such payments to Lender within 10 days after receipt of
a written request from Lender for evidence of such payments.


(ii)    Borrower shall at all times fully perform, observe and comply, in all
material respects, with all other terms, covenants and conditions of the Ground
Lease to be performed, observed or complied with by Borrower as Ground Lessee
under the Ground Lease.


(c)    Lender’s Right to Cure Ground Lessee Defaults.


(i)    At any time after Lender receives notice of a Ground Lessee Default,
Lender may (but will not be obligated to), make any payment, perform any
obligation, and take any other action that Borrower would have the right to pay,
perform, or take under the Ground Lease and that Lender deems necessary or
desirable to cure the Ground Lessee Default.


(ii)    After Lender receives notice of a Ground Lessee Default, Lender and its
authorized agents will have the right at any time to enter the Land and the
improvements thereon, to such extent and as often as Lender, in Lender’s sole
and absolute discretion, deems necessary or desirable in order to cure the
Ground Lessee Default.




18



--------------------------------------------------------------------------------





(iii)    Lender may exercise its rights under this Section 29(c) immediately
after receipt of notice of a Ground Lessee Default, without first notifying
Borrower and without regard to any grace period provided to Borrower in this
Agreement, in any other Security Document or in the Ground Lease.


(iv)    For purposes of exercising its rights under this Section 29(c), Lender
will not be liable to Borrower for any action taken or omitted to be taken by
Lender, in good faith, in reliance on any written notice from Ground Lessor
stating that a Ground Lessee Default has occurred and is continuing, even though
Borrower may question, deny or contest the existence or nature of the Ground
Lessee Default.


(v)    All expenditures made by Lender to cure a Ground Lessee Default will be
payable by Borrower to Lender upon written demand along with reasonable
documentation evidencing those expenditures and will be secured by the Deed of
Trust.


(d)    Covenants to Protect Leasehold Estate.


(i)    Borrower will not, without the written consent of Lender (which consent
may be given, withheld or denied by Lender in Lender’s sole and absolute
discretion), take any of the following actions:


1.
Surrender the Leasehold Estate to Ground Lessor or terminate or cancel the
Ground Lease.



2.
Amend, modify or change the Ground Lease, either orally or in writing, or waive
any of Borrower’s rights under the Ground Lease.



3.
Subordinate the Ground Lease or the Leasehold Estate to any mortgage, deed of
trust or other lien on Ground Lessor’s Fee Estate.



4.
Except as expressly permitted herein, reject or assume the Ground Lease or
assign the Leasehold Estate pursuant to Section 365(h) of the Bankruptcy Code.



(ii)    Borrower hereby absolutely and unconditionally transfers and assigns to
Lender of all Borrower’s rights to surrender, terminate, cancel, modify and
change the Ground Lease, and any such surrender, termination, cancellation,
modification, or change


19



--------------------------------------------------------------------------------





made without the prior written consent of Lender will be void ab initio and have
no legal effect.


(e)    Ground Lessee’s Bankruptcy.


(i)    Borrower hereby assigns to Lender, as additional security for the Loan,
Borrower’s right to reject the Ground Lease under Section 365(h) of the
Bankruptcy Code after the occurrence of an Event of Ground Lessee Bankruptcy.


(ii)    If, after the occurrence of an Event of Ground Lessee Bankruptcy,
Borrower wishes to reject the Ground Lease, Borrower must first give Lender
written notice, at least 30 days in advance, of the date on which Borrower
intends to apply to the court with jurisdiction respecting an Event of Ground
Lessee Bankruptcy or an Event of Ground Lessor Bankruptcy for authority and
permission to reject the Ground Lease. Lender will have the right, but not the
obligation, within 20 days after receipt of Borrower’s notice, to deliver to
Borrower a Notice (“Lender’s Assumption Notice”) in which (i) Lender demands
that Borrower assume the Ground Lease and assign the Ground Lease to Lender, or
its designee, in accordance with the Bankruptcy Code, and (ii) Lender agrees to
cure, or provide adequate assurance of prompt cure of, all Ground Lessee
Defaults reasonably susceptible of being cured by Lender and of future
performance under the Ground Lease.


(iii)    If Lender timely delivers Lender’s Assumption Notice to Borrower,
Borrower may not reject the Ground Lease, and Borrower will, within 10 days
after receipt of Lender’s Assumption Notice, comply with the demand contained in
clause (i) of Lender’s Assumption Notice.


(iv)    The provisions of this Section 29(e) supplement, and are in addition to
(and not in lieu of) the provisions set forth in Section 10.18 of the Deed of
Trust, and all rights and remedies of Lender under this Section 29(e) and the
said Section 10.18 shall be cumulative.


(f)    Ground Lessor’s Bankruptcy.


(i)    If, after the occurrence of an Event of Ground Lessor Bankruptcy, Ground
Lessor rejects the Ground Lease pursuant to Section 365(h) of the Bankruptcy
Code, then each of the following requirements applies:




20



--------------------------------------------------------------------------------





1.
Borrower, immediately after obtaining notice of the rejection, will deliver a
copy of the notice to Lender.



2.
Borrower will not, without Lender’s prior written consent (which may be given,
withheld or denied in Lender’s sole and absolute discretion), elect to treat the
Ground Lease as terminated pursuant to Section 365(h) or any other applicable
provision of the Bankruptcy Code.



3.
The Deed of Trust will extend to and encumber Borrower’s retained rights under
the Ground Lease that are appurtenant to the Leased Premises for the balance of
the term of the Ground Lease and for any renewal or extension of those rights
under the Ground Lease.



4.
Borrower will transfer and assign to Lender, as additional security for the
Loan, Borrower’s rights, after Ground Lessor’s rejection of the Ground Lease, to
treat the Ground Lease as terminated, and any termination of the Ground Lease
made by Borrower without Lender’s prior written consent will be void ab initio
and have no legal effect.



(ii)    Borrower hereby transfers and assigns to Lender, as additional security
for the Loan, all of Borrower’s rights to damages caused by Ground Lessor’s
rejection of the Ground Lease after the occurrence of an Event of Ground Lessor
Bankruptcy, together with all of Borrower’s rights to offset such damages
against Ground Rent and other sums payable under the Ground Lease. As long as no
Event of Default has occurred and is continuing, Lender agrees that it will not
enforce its rights under the preceding sentence, but will permit Borrower to
exercise such rights with Lender’s prior written consent.


(iii)    Any amounts received by Lender as damages arising out of Ground
Lessor’s rejection of the Ground Lease will be applied to payment of the Loan
and other sums owed by Borrower to Lender under the terms of the Loan Documents,
in such order and in such manner as may be deemed appropriate by Lender in
Lender’s sole and absolute discretion.


(iv)    Borrower will under no circumstances consent to any proposed sale of the
Fee Estate or any interest therein pursuant to Section 363(f) of the Bankruptcy
Code
or any successor law. Unless Lender shall in writing expressly direct Borrower
otherwise, Borrower irrevocably agrees to object to any proposed sale of the Fee
Estate, or any interest therein, pursuant to Section 363(f) by filing proper
notice of its objection with the bankruptcy court of proper jurisdiction.


21



--------------------------------------------------------------------------------





(v)    The provisions of this Section 29(f) supplement, and are in addition to
(and not in lieu of) the provisions set forth in Section 10.18 of the Deed of
Trust, and all rights and remedies of Lender under this Section 29(f) and the
said Section 10.18 shall be cumulative.


(g)    No Merger of Estates.


(i)    If Borrower acquires the Fee Estate, there will be no merger between the
Fee Estate and the Leasehold Estate unless Lender consents in writing to the
merger.


(ii)    Simultaneously with Borrower’s acquisition of the Fee Estate, the Deed
of Trust will automatically, without the necessity of any further conveyance, be
spread to cover the Fee Estate and as so spread will be prior to the lien of any
mortgage, deed of trust or other lien placed on the Fee Estate after the date of
the Deed of Trust. Promptly after Borrower’s acquisition of the Fee Estate,
Borrower, at its sole cost and expense, including payment of Lender’s reasonable
attorneys’ fees and other costs and out-of-pocket disbursements, will execute
and deliver all documents and instruments deemed necessary or appropriate by
Lender to subject the Fee Estate to the Deed of Trust, and will provide to
Lender a title insurance policy insuring that the Deed of Trust is a first and
superior lien on both the Fee Estate and the Leasehold Estate.


(iii)    If Lender acquires the Fee Estate and the Leasehold Estate (whether
pursuant to the provisions of the Ground Lease, by foreclosure of the Deed of
Trust, or otherwise), the Fee Estate and the Leasehold Estate will not merge as
a result of such acquisition and will remain separate and distinct for all
purposes after such acquisition unless and until Lender elects (in Lender’s sole
and absolute discretion) in writing to merge the Fee Estate and the Leasehold
Estate.


(h)    New Lease. If (i) the Ground Lease is canceled or terminated for any
reason before the natural expiration of its full 99 year term, and (ii) Lender
(or its designee) obtains from Ground Lessor a New Lease (as defined in the
Ground Lease) in accordance with the terms of the Ground Lease or otherwise,
then Borrower will have no right, title or interest in and to such New Lease or
the leasehold estate created by such New Lease, and, at the election of Lender,
any sub-leases under the Ground Lease will become sub-leases under the New
Lease.


(i)    Appointment of Lender as Borrower’s Attorney-In-Fact.


(i)    Borrower herby irrevocably makes, constitutes and appoints Lender as
Borrower’s attorney-in-fact, in Borrower’s name, place and stead, with full
power of


22



--------------------------------------------------------------------------------





substation, to take all actions and to sign all documents and instruments which
Lender (in Lender’s sole and absolute discretion) considers to be necessary or
desirable to do each of the following:


1.
Prevent or cure a Ground Lessee Default.



2.
Perform or carry out any of Borrower’s covenants under Section 29(e).



3.
Appoint arbitrators and conduct arbitration proceedings pursuant to the Ground
lease.



4.
Request and obtain estoppel certificates from Ground Lessor pursuant to the
Ground Lease.



(ii)    Borrower hereby gives and grants to Lender, as Borrower’s
attorney-in-fact, full power and authority to do and perform every act and sign
ever document and instrument necessary and proper to be done in the exercise of
the foregoing power as fully as Borrower might or could do, and Borrower
ratifies and confirms all acts that Lender, as Borrower’s attorney-in-fact, will
lawfully do or cause to be done by virtue of this power of attorney. This power
of attorney, being coupled with an interest, will be irrevocable until the Loan
is paid in full.


(j)    For purposes of this Section 29, the following definitions shall apply:
“Bankruptcy Code” means the United States Bankruptcy Code (Title 11 of the
United States Code).


“Event of Ground Lessee Bankruptcy” means either of the following actions taken
by or with respect to Borrower:


(i)
Borrower pursuant to or within the meaning of the Bankruptcy Code (A) commences
a voluntary case, or (B) consents to the entry of an order for relief against it
in an involuntary case.



(ii)
A court of competent jurisdiction enters an order or decree under the Bankruptcy
Code that is for relief against Borrower in an involuntary case.



“Event of Ground Lessor Bankruptcy” means either of the following actions taken
by or with respect to Ground Lessor:


(i)
Ground Lessor pursuant to or within the meaning of the Bankruptcy Code (A)
commences a voluntary case, or (B) consents to the entry of an order for relief
against it in an involuntary case.



23



--------------------------------------------------------------------------------







(ii)
A court of competent jurisdiction enters an order or decree under the Bankruptcy
Code that is for relief against Ground Lessor in an involuntary case.



“Fee Estate” means the fee estate of Ground Lessor in the Land.


“Ground Lease” is defined in Section 3 of this Agreement.


“Ground Lessee” means the tenant under the Ground Lease.


“Ground Lessee Default” means either of the following:


(i)
A default by Borrower in making any payment of Ground Rent, additional rent or
any other sum of money payable by Borrower to Ground Lessor under the Ground
Lease on the date such payment is due and payable.



(ii)
A default by Borrower in performing or observing any of the terms, covenants or
conditions of the Ground Lease, other than the payments referred to in clause
(i), required to be performed or observed by Ground Lessee.



“Ground Lessor” means the landlord under the Ground Lease.


“Ground Lessor Default” means a default by Ground Lessor in performing or
observing any of the terms, covenants or conditions of the Ground Lease required
to be performed or observed by Ground Lessor.


“Ground Rent” means the base or minimum rent payable in fixed monthly or other
periodic installments under the Ground lease.


“Leased Premises” means the Land and the other components of the “Leased
Premises” as defined in the Ground Lease.


“Leasehold Estate” means all of the leasehold estate created by the Ground Lease
in and to the Land and the other elements of the “Leased Premises” as defined in
the Ground Lease, including all of the rights, privileges and benefits of the
tenant under the Ground Lease and under each “Separated Lease” as that term is
defined in the Ground Lease.




24



--------------------------------------------------------------------------------







[CONSTRUCTION LOAN AGREEMENT – LENDER SIGNATURE PAGE]
LENDER:


SOUTHSIDE BANK








By:    /s/ Pam Cunningham            
Pam Cunningham, Executive VP
















ADDRESS FOR NOTICE FOR LENDER:
 
 
 
 
Southside Bank
P.O. Box 1079
Tyler, Texas 75710
Attn: Pam Cunningham


 



With Copy To:


Potter Minton PC
Plaza Tower, Suite 500
110 North College
Tyler, Texas 75702
Attn: James L. Hedrick


25



--------------------------------------------------------------------------------








[CONSTRUCTION LOAN AGREEMENT – BORROWER SIGNATURE PAGE]


BORROWER:


COLLEGE STATION 1892 PROPERTIES, L.L.C.,
a Texas limited liability company








By:    /s/ Erin D. Pickens         
Erin D. Pickens, Senior Vice President
















ADDRESS FOR NOTICE FOR BORROWER:
 
 
 
 
College Station 1892 Properties, L.L.C.
212 Lavaca Street, Suite 300
Austin, Texas 78701
Attn: William H. Armstrong, III


With Copy To:


Armbrust & Brown PLLC
100 Congress Avenue, Suite 1300
Austin, Texas 78701
Attn: Kenneth Jones
 





1

